Citation Nr: 0718635	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to waiver of recovery of compensation overpayment 
calculated in the amount of $10, 243.00.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1972.  

In April 2003, the RO proposed to reduce the veteran's VA 
compensation benefits as of January 1, 1979, because 
eligibility for a dependent spouse no longer existed.  In 
June 2003, the RO implemented the proposed reduction, 
effective on January 1, 1981.  VA informed the veteran that 
this reduction resulted in an overpayment in the amount of 
$10, 243.00 in his VA disability compensation benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision issued by the 
Committee on Waivers and Compromises (Committee) in Waco, 
Texas.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
VCAA and implementing regulations, however, are not 
applicable to the claim at issue.  See Barger v. Principi, 16 
Vet. App.  132 (2002).  That notwithstanding, further 
development of the record is warranted at this time.  

In a March 1973 rating decision, the RO granted service 
connection for residuals of fusion C4 through C7 for fracture 
dislocation at C5-C6 and assigned a 40 percent evaluation.  

In December 1978, the veteran was notified that he was 
eligible for additional compensation for a spouse, child or 
dependent parent.  That same month, the veteran returned the 
form indicating that he had a spouse.  Thereafter, the record 
indicates the veteran was paid at the rate for veteran and a 
dependent spouse.  

In July 1991, the veteran was asked to provide information 
about any dependent in order to continue receiving the 
additional compensation.  The Board veteran supplied 
information about his spouse; however, this was not the same 
spouse listed in his December 1978 submission to the VA.  

In January 1995 and April 1995, the VA notified the veteran 
that he must submit a completed Declaration of Status of 
Dependents form in order to continue receiving the additional 
compensation.  The RO also asked that he submit a copy of 
public records showing termination of his first marriage and 
a copy of his current marriage certificate.  The veteran 
submitted the form indicating only that he was married and 
had a child.  

In March 2003, the veteran was again asked to submit a 
completed Declaration of Status of Dependents form in order 
to continue receiving the additional compensation.  VA also 
requested that the veteran provide the complete dates and 
places for all of his marriages and terminations thereof.  

In April and June 2003, the veteran submitted a Declaration 
of Status of Dependents form showing that he was not 
currently married.  The form showed that he married for the 
first time in April 1974 and divorced in July 1980 and 
married again in August 1991 and divorced in August 2002.  
Additionally, he reported having one child by the second 
union.  

In July 2003, the veteran submitted VA Form 5655 (Financial 
Status Report) reporting that he was not married and did not 
have any other dependents.  He reported total monthly income 
of $479.00 and monthly expenses of $432.00.  

In terms of discretionary income, the veteran reported that 
he could not pay anything toward his debt.  His expenses 
included monthly child support payments of $147.  He reported 
no past due amounts for child support or any other debt.  

Given the veteran's apparent failure to provide specific 
information pertinent to this appeal, the Board finds that 
further development is required prior to appellate handling 
of the case.  

Since the most recent VA Form 5655, Financial Status Report, 
was received in July 2003, updated information also should be 
requested in this regard. 

Accordingly, the appeal is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to once 
again afford him with an opportunity 
provide necessary information about his 
marital and dependent status during the 
period of time in question.  
Specifically, the veteran must provide 
complete dates and places for all 
marriages and terminations of marriages 
for himself and his spouses.  The veteran 
must also be notified that he must submit 
a copy of public records showing 
termination of his marriages and the 
previous marriages of his spouses.  If he 
is currently married, he must provide a 
copy of his current marriage certificate.  
As to his dependent children, he should 
be notified that he must submit a copy of 
the birth certificates.  

2.  Then, if all indicated information is 
provided by the veteran as requested, the 
RO should undertake to review the amount 
of any overpayment of compensation 
benefits in this case.  

3.  If an overpayment is found to have 
been properly created, the veteran should 
be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including an 
updated financial status report (VA Form 
5655), citing all current income, 
expenses, and assets.  

5.  The case then should be referred to 
the Committee for review of any waiver 
request.  A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  If the Committee's 
determination remains unfavorable to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


